DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/19/2021 was filed after the mailing date of the 17/206,092 on 03/18/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Priority
This application discloses and claims only subject matter disclosed in prior application no 14/777,705, filed on 04/11/2014, and names the inventor or at least one joint inventor named in the prior application. Accordingly, this application may constitute a continuation or division. Should applicant desire to claim the benefit of the filing date of the prior application, attention is directed to 35 U.S.C. 120, 37 CFR 1.78, and MPEP § 211 et seq.
Claim Objections
Claims 1-20 are objected to because of the following informalities:  The claim limitations are numerically indexed.   Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 4 of U.S. Patent No. US 10,958368 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matter of the claim 1 of the instant application is anticipated by the claims 1 and 4 of said patent.
Instant Application: US 17/206,156 A1
Patent: US 10,958368 B2
1. A terminal device for use in a wireless telecommunication system comprising one or more base stations which support a power boost operating mode in which a base station's available transmission power is concentrated to provide enhanced transmission powers in a subset of its available transmission resources, wherein the terminal device comprises circuitry, the circuitry being configured to control the terminal device to: 
receive an indication of the extent to which one or more base stations support the power boost operating mode in the wireless telecommunication system; and 



































control acquisition of a base station of the wireless telecommunication system in a manner that takes account of the indicated extent to which one or more base stations support the power boost mode.  

1. A method of operating a terminal device in a wireless telecommunication system comprising one or more base stations which support a power boost operating mode in which a base station's available transmission power is concentrated to provide enhanced transmission powers in a subset of its available transmission resources, the method comprising: 

receiving, at the terminal device, an indication from one of the one or more base stations of the extent to which a plurality of base stations support the power boost operating mode in the wireless telecommunication system, 
wherein the indication comprises at least an indication of whether or not the plurality of base stations have an ability to operate in the power boost operating mode; deriving, by the terminal device, one or more characteristics of received signals from the plurality of base stations in the wireless telecommunications system, the derived one or more characteristics including at least one of power measurements or quality measurements associated with reference signals transmitted by the plurality of base stations in the wireless telecommunications system; ranking, by the terminal device, the plurality of available base stations based on the indicated extent to which the plurality of base stations support the power boost mode and on the derived one or more characteristics, wherein a first base station, among the plurality of base stations with a power measurement or quality measurement being lower than a second base station among the plurality of base stations, is given a higher ranking by the terminal device when the indication received from the first base station indicates an extent higher than an extent in the indication received from the second base station; and choosing, by the terminal device, a base station with a highest ranking to acquire from among the plurality of available base stations.
        Claim 4. The method of claim 1, wherein the step of controlling acquisition of a base station comprises delaying acquisition of the base station for a period of time based on the indication of the extent to which the plurality of base stations support the power boost operating mode in the wireless telecommunication system.
 


 
 
Claim 3 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2 of U.S. Patent No. US 10,958368 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matter of the claim 3 of the instant application is anticipated by the claim 2 of said patent.

Instant Application: US 17/206,156 A1
Patent: US 10,958368 B2
3. The terminal device of claim 1, wherein the circuitry is further configured to control the terminal device to choose a base station to acquire from among a plurality of available base stations in a manner that takes account of the indicated extent to which one or more base stations support the power boost mode in the wireless telecommunication system.  
2. The method of claim 1, wherein the indication of the extent to which the plurality of base stations support the power boost operating mode comprises an indication of times during which the plurality of base stations are configured to use the boost operating mode.


Claim 4 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 3 of U.S. Patent No. US 10,958368 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matter of the claim 4 of the instant application is anticipated by the claim 3 of said patent.
Instant Application: US 17/206,156 A1
Patent: US 10,958368 B2
4. The terminal device of claim 3, wherein the circuitry is further configured to control the terminal device to choose a base station to acquire during a cell section or a cell reselection procedure of the terminal device
3. The method of claim 1, wherein the step of choosing a base station to acquire is performed during a cell selection or a cell reselection procedure of the terminal device.



Claim 5 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 21 of U.S. Patent No. US 10,958368 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matter of the claim 5 of the instant application is anticipated by the claim 21 of said patent.

Instant Application: US 17/206,156 A1
Patent: US 10,958368 B2
5. The terminal device of claim 1, wherein the circuitry is further configured to control the terminal device to control acquisition of a base station by delaying acquisition of the base station for a period of time based on the indication of the extent to which one or more base stations support the power boost operating mode in the wireless telecommunication system.  

21. The terminal device of claim 18, wherein the terminal device is configured to control acquisition of a base station by delaying acquisition of the base station for a period of time based on the indication of the extent to which the plurality of base stations support the power boost operating mode in the wireless telecommunication system.


Claim 6 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 22 of U.S. Patent No. US 10,958368 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matter of the claim 6 of the instant application is anticipated by the claim 6 of said patent.

Instant Application: US 17/206,156 A1
Patent: US 10,958368 B2
6. The terminal device of claim 5, wherein the circuitry is further configured to control the terminal device to enter a reduced activity mode during a period of time for which acquisition of the base station is delayed.  

22. The terminal device of claim 21, wherein the terminal device is configured to enter a reduced activity mode during a period of time for which acquisition of the base station is delayed.




Claim 8 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 23 of U.S. Patent No. US 10,958368 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matter of the claim 8 of the instant application is anticipated by the claim 23 of said patent.

Instant Application: US 17/206,156 A1
Patent: US 10,958368 B2
8. The terminal device of claim 7, wherein the circuitry is further configured to control the terminal device to derive the one or more characteristics from reference signal received power (RSRP) measurements and / or reference signal received quality (RSRQ) measurements associated with reference signals transmitted by one or more base stations in the wireless telecommunications system.  

23. The terminal device of claim 18, wherein the terminal device is configured to derive the one or more characteristics from reference signal received power (RSRP) measurements and/or reference signal received quality (RSRQ) measurements associated with reference signals transmitted by one or more base stations in the wireless telecommunications system.




Claim 9 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 24 of U.S. Patent No. US 10,986,634 B1. Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matter of the claim 9 of the instant application is anticipated by the claim 24 of said patent.

Instant Application: US 17/206,156 A1
Patent: US 10,958368 B2
9. The terminal device of claim 1, wherein the indication of the extent to which one or more base stations support the power boost operating mode in the wireless telecommunication system includes an indication which is specific to an individual base station.  

24. The terminal device of claim 18, wherein the indication of the extent to which one or more base stations support the power boost operating mode in the wireless telecommunication system includes an indication which is specific to an individual base station.



Claim 10 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 25 of U.S. Patent No. US 10,958368 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matter of the claim 10 of the instant application is anticipated by the claim 25 of said patent.

Instant Application: US 17/206,156 A1
Patent: US 10,958368 B2
10. The terminal device of claim 1, wherein the indication of the extent to which one or more base stations support the power boost operating mode in the wireless telecommunication system comprises an indication which is applicable for a plurality of base stations.  

25. The terminal device of claim 18, wherein the indication of the extent to which the plurality of base stations support the power boost operating mode in the wireless telecommunication system comprises an indication which is applicable for a plurality of base stations.




Claim 12 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 26 of U.S. Patent No. US 10,986,634 B1. Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matter of the claim 12 of the instant application is anticipated by the claim 26 of said patent.
Instant Application: US 17/206,156 A1
Patent: US 10,958368 B2
12. The terminal device of claim 11, wherein the circuitry is further configured to control the terminal device to receive the indication of the extent to which one or more base stations support the power boost operating mode by receiving from a further base station an indication of the extent to which the further base station supports the power boost operating mode.  
26. The terminal device of claim 18, wherein the terminal device is configured to receive the indication of the extent to which the plurality of base stations support the power boost operating mode by receiving from a further base station an indication of the extent to which the further base station supports the power boost operating mode.




Claim 14 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 27 of U.S. Patent No. US 10,958368 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matter of the claim 14 of the instant application is anticipated by the claim 27 of said patent.
Instant Application: US 17/206,156 A1
Patent: US 10,958368 B2
14. The terminal device of claim 13, wherein the first base station is a base station to which the terminal device is connected and the second base station is a base station to which the terminal device is not connected.  

27. The terminal device of claim 18, wherein the one of the one or more base stations is a base station to which the terminal device is connected and another of the plurality of base stations is a base station to which the terminal device is not connected.


Claim 15 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 28 of U.S. Patent No. US 10,958368 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matter of the claim 15 of the instant application is anticipated by the claim 28 of said patent.

Instant Application: US 17/206,156 A1
Patent: US 10,958368 B2
15. The terminal device of claim 14, wherein the circuitry is further configured to control the terminal device to control acquisition of a base station of the wireless telecommunication system by determining whether or not to disconnect from the first base station and to connect to the second base station. 
28. The terminal device of claim 27, wherein the terminal device is configured to control acquisition of a base station of the wireless telecommunication system by determining whether or not to disconnect from the one of the one or more base stations and to connect to the another of the plurality of base stations. 


Claim 16 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 29 of U.S. Patent No. US 10,958368 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matter of the claim 16 of the instant application is anticipated by the claim 29 of said patent.

Instant Application: US 17/206,156 A1
Patent: US 10,958368 B2
16. The terminal device of claim 1, wherein the circuitry is further configured to control the terminal device to receive the indication of the extent to which one or more base stations support the power boost operating mode in communications received from one or more base station to which terminal device is not connected.  

29. The terminal device of claim 18, wherein the terminal device is configured to receive the indication of the extent to which the plurality of base stations support the power boost operating mode in communications received from one or more base station to which terminal device is not connected.



Claim 17 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 30 of U.S. Patent No. US 10,958368 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matter of the claim 17 of the instant application is anticipated by the claim 30 of said patent.

Instant Application: US 17/206,156 A1
Patent: US 10,958368 B2
17. The terminal device of claim 1, wherein the circuitry is further configured to control the terminal device such that the indication of the extent to which one or more base stations support the power boost operating mode is implicitly conveyed to the terminal device in association with transmissions made by base stations in the wireless telecommunications system for communicating other information.  

30. The terminal device of claim 18, wherein the terminal device is configured such that the indication of the extent to which the plurality of base stations support the power boost operating mode is implicitly conveyed to the terminal device in association with transmissions made by base stations in the wireless telecommunications system for communicating other information.



Claim 18 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 31 of U.S. Patent No. US 10,958368 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matter of the claim 18 of the instant application is anticipated by the claim 31 of said patent.

Instant Application: US 17/206,156 A1
Patent: US 10,958368 B2
18. The terminal device of claim 1, wherein the circuitry is further configured to control the terminal device to receive the indication of the extent to which one or more base stations support the power boost operating mode in the wireless telecommunication system by receiving broadcast signalling from one or more base stations and deriving the indication of the extent to which one or more base stations support the power boost operating mode from the transmission resources used for the broadcast signalling.  

31. The terminal device of claim 18, wherein the terminal device is configured to receive the indication of the extent to which the plurality of base stations support the power boost operating mode in the wireless telecommunication system by receiving broadcast signaling from the one of the one or more base stations and deriving the indication of the extent to which the plurality of base stations support the power boost operating mode from the transmission resources used for the broadcast signaling.



Claim 19 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 32 of U.S. Patent No. US 10,958368 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matter of the claim 19 of the instant application is anticipated by the claim 32 of said patent.
Instant Application: US 17/206,156 A1
Patent: US 10,958368 B2
19. The terminal device of claim 18, wherein the broadcast signalling comprises synchronisation signalling  

32. The terminal device of claim 31, wherein the broadcast signaling comprises synchronization signaling.



Claim 20 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 33 of U.S. Patent No. US 10,958368 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matter of the claim 20 of the instant application is anticipated by the claim 33 of said patent.

Instant Application: US 17/206,156 A1
Patent: US 10,958368 B2
20. The terminal device of claim 1, wherein the circuitry is further configured to control the terminal device such that the indication of the extent to which one or more base stations support the power boost operating mode is received by the terminal device using explicit signalling.

33. The terminal device of claim 18, wherein the terminal device is configured such that the indication of the extent to which a plurality of base stations support the power boost operating mode is received by the terminal device using explicit signaling.



Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-4, 7-20 are rejected under 35 U.S.C. 103 as being unpatentable over Xu et al (US 2014/0301302 A1), hereinafter, “Xu” in view of Grant et al (US 2014/0064186 A1), hereinafter, “Grant”
Regarding claim 1, Xu discloses: A terminal device   for use in a wireless telecommunication system (fig 1, para [0033], wireless network 100) comprising one or more base stations (fig 1, para [0030], wireless network 100, includes Macro eNB 110a, Pico eNB 110b, Femto eNB 110c and Relay eNB 110c) which support a power boost operating mode in which a base station's available transmission power is concentrated (fig 1, where, base stations 110 supports power boost operating mode using PHICH, para [0068]-[0069] and para [0052], “In order to meet this coverage increase, large TTI bundling has been proposed to achieve 20 dB link budget gain”)  to provide enhanced transmission powers in a subset of its available transmission resources (fig 1, para [0069], where, PHICH can be bundled or power boosted (interpreted as enhanced) for link budget improvements), 
wherein the terminal device comprises circuitry (para [0042] and [0088], where, the terminal includes ASIC), the circuitry being configured to control the terminal device (para [0042], where, the UE 120 (terminal) may receive data transmitted by the base station) to: however, Xu does not explicitly teach: receive an indication of the extent to which one or more base stations support the power boost operating mode in the wireless telecommunication system and control acquisition of a base station of the wireless telecommunication system in a manner that takes account of the indicated extent to which one or more base stations support the power boost mode; 
Grant teaches: receive an indication of the extent to which one or more base stations support the power boost operating mode in the wireless telecommunication system (fig 6, para [0096], where, the NodeB 610 “signals” (interpreted as “Indicated”) power boosting and to what extent the base station power difference should be compensated); and
control acquisition of a base station of the wireless telecommunication system in a manner that takes account of the indicated extent to which one or more base stations support the power boost mode (fig 12, steps 1201-1204, para [0183]-[0184], based on determination of the boosting factor by the UE 613 boosts the transmit power level of the uplink control channel with the determined boosting factor).  
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective  filing date of the invention to use “receive an indication of the extent to which one or more base stations support the power boost operating mode in the wireless telecommunication system and control acquisition of a base station of the wireless telecommunication system in a manner that takes account of the indicated extent to which one or more base stations support the power boost mode” as taught by Grant into Xu in order to extended SHO may be configured without sacrificing uplink control channel quality.  
Regarding claim 2, Xu discloses: 2. The terminal device of claim 1 (fig 1, para [0035], UE 120), however, Xu does not explicitly teach: wherein the indication of the extent to which one or more base stations support the power boost operating mode comprises one or more indications selected from the group comprising: (i) an indication of whether or not one or more base stations are configured to have the ability to operate in the power boost operating mode; 
(ii) an indication of times during which one or more base stations are configured to use the boost operating mode; (iii) an indication of available enhanced transmission powers for one or more base stations when operating in the power boost operating mode; (iv) an indication of which downlink physical channels of the wireless telecommunications system can be transmitted by one or more base stations using the power boost operating mode.  
Grant teaches: wherein the indication of the extent to which one or more base stations support the power boost operating mode comprises one or more indications selected from the group (fig 12, step 1201) comprising: (i) an indication of whether or not one or more base stations are configured to have the ability to operate in the power boost operating mode (fig 12, step 1201, the terminal receives and indication that the serving base station is on power boost operating mode, step 1203, para [0175]); 
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective  filing date of the invention to use “wherein the indication of the extent to which one or more base stations support the power boost operating mode comprises one or more indications selected from the group comprising: (i) an indication of whether or not one or more base stations are configured to have the ability to operate in the power boost operating mode” as taught by Grant into Xu in order to extended SHO may be configured without sacrificing uplink control channel quality.  
Regarding claim 3, Xu discloses: The terminal device of claim 1, wherein the circuitry is further configured to control the terminal device to choose a base station to acquire from among a plurality of available base stations (fig 3, para [0044], where, the eNB may transmit a physical broadcast channel (PBCH) which may include PSS and SSS and may be used by UEs for cell search and acquisition),  however, Xu does not explicitly teach: in a manner that takes account of the indicated extent to which one or more base stations support the power boost mode in the wireless telecommunication system.  
Grant teaches: in a manner that takes account of the indicated extent to which one or more base stations support the power boost mode in the wireless telecommunication system (fig 12, steps 1201-1204, para [0183]-[0184], based on determination of the boosting factor by the UE 613 boosts the transmit power level of the uplink control channel with the determined boosting factor).  
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective  filing date of the invention to use “in a manner that takes account of the indicated extent to which one or more base stations support the power boost mode in the wireless telecommunication system” as taught by Grant into Xu in order to extended SHO may be configured without sacrificing uplink control channel quality.
Regarding claim 4, Xu discloses: The terminal device of claim 3, wherein the circuitry is further configured to control the terminal device to choose a base station to acquire during a cell section or a cell reselection procedure of the terminal device (para [0013], where, “cell selection is based on the received power of the reference symbols transmitted in the downlink, e.g. Reference Symbol Received Power (RSRP) and measured by the User Equipment (UE)”).  
Regarding claim 7, Xu discloses: The terminal device of claim 1 (fig 1, para [0035], UE 120), wherein the circuitry is further configured to control the terminal device to: derive one or more characteristics of received signals from one or more base stations in the wireless telecommunications system (para [0039], where, the UE 120 transmits the measurements of RSRP to the base station); and control acquisition of a base station by also taking account of the one or more derived characteristics (fig 3, para [0044], where, the PSS and SSS may be used by UEs for cell search and acquisition).  
Regarding claim 8, Xu discloses: 8. The terminal device of claim 7 (fig 1, para [0035], UE 120), wherein the circuitry is further configured to control the terminal device to derive the one or more characteristics from reference signal received power (RSRP) measurements and / or reference signal received quality (RSRQ) measurements associated with reference signals transmitted by one or more base stations in the wireless telecommunications system (para [0039], where, the UE 120 transmits the measurements of RSRP to the base station).  
Regarding claim 9, Xu discloses: 9. The terminal device of claim 1 (fig 1, para [0035], UE 120), however, Xu does not explicitly teach: wherein the circuitry is further configured to control the terminal device such that the indication of the extent to which one or more base stations support the power boost operating mode.
Grant teaches: wherein the indication of the extent to which one or more base stations support the power boost operating mode in the wireless telecommunication system includes an indication which is specific to an individual base station (fig 11-12, steps 1201-1204, para [0183]-[0184], in step 1201, the terminal receives broadcast signal from “serving base station” (equivalent to “specific base station”) based on determination of the boosting factor by the UE 613 boosts the transmit power level of the uplink control channel with the determined boosting factor).  
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective  filing date of the invention to use “wherein the indication of the extent to which one or more base stations support the power boost operating mode in the wireless telecommunication system includes an indication which is specific to an individual base station” as taught by Grant into Xu in order to extended SHO may be configured without sacrificing uplink control channel quality.
 Regarding claim 10, Xu discloses: The terminal device of claim 1 (fig 1, para [0035], UE 120), however, Xu does not explicitly teach: wherein the indication of the extent to which one or more base stations support the power boost operating mode in the wireless telecommunication system comprises an indication which is applicable for a plurality of base stations. 
Grant teaches: wherein the indication of the extent to which one or more base stations support the power boost operating mode in the wireless telecommunication system comprises an indication which is applicable for a plurality of base stations (fig 12, step 1201-1204, the UE receives indication of supporting power boost from plurality of base stations, serving base station and non-serving base station).  
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective  filing date of the invention to use “wherein the indication of the extent to which one or more base stations support the power boost operating mode in the wireless telecommunication system comprises an indication which is applicable for a plurality of base stations” as taught by Grant into Xu in order to extended SHO may be configured without sacrificing uplink control channel quality
Regarding claim 11, Xu discloses: The terminal device of claim 1 (fig 1, para [0035], UE 120), however, Xu does not explicitly teach: wherein the circuitry is further configured to control the terminal device to receive the indication of the extent to which one or more base stations support the power boost operating mode by receiving from a first base station an indication of the extent to which the first base station supports the power boost operating mode.  
Grant teaches: wherein the circuitry is further configured to control the terminal device to receive the indication of the extent to which one or more base stations support the power boost operating mode by receiving from a first base station an indication of the extent to which the first base station supports the power boost operating mode (fig 12, step 1201-1204, the UE receives indication of supporting power boost from plurality of base stations, serving base station and non-serving base station).  
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective  filing date of the invention to use “wherein the circuitry is further configured to control the terminal device to receive the indication of the extent to which one or more base stations support the power boost operating mode by receiving from a first base station an indication of the extent to which the first base station supports the power boost operating mode” as taught by Grant into Xu in order to extended SHO may be configured without sacrificing uplink control channel quality

Regarding claim 12, Xu discloses: The terminal device of claim 11 (fig 1, para [0035], UE 120), however, Xu does not explicitly teach: wherein the circuitry is further configured to control the terminal device to receive the indication of the extent to which one or more base stations support the power boost operating mode by receiving from a further base station an indication of the extent to which the further base station supports the power boost operating mode.  
Grant teaches: wherein the circuitry is further configured to control the terminal device to receive the indication of the extent to which one or more base stations support the power boost operating mode by receiving from a further base station an indication of the extent to which the further base station supports the power boost operating mode (fig 12, steps 1201-1204, para [0183]-[0184], based on determination of the boosting factor by the UE 613 boosts the transmit power level of the uplink control channel with the determined boosting factor).  
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective  filing date of the invention to use “wherein the circuitry is further configured to control the terminal device to receive the indication of the extent to which one or more base stations support the power boost operating mode by receiving from a further base station an indication of the extent to which the further base station supports the power boost operating mode” as taught by Grant into Xu in order to extended SHO may be configured without sacrificing uplink control channel quality.
Regarding claim 13, Xu discloses: The terminal device of claim 1 (fig 1, para [0035], UE 120), however, Xu does not explicitly teach: wherein the circuitry is further configured to control the terminal device to receive the indication of the extent to which one or more base stations support the power boost operating mode by receiving from a first base station an indication of the extent to which a second, different, base station supports the power boost operating mode.  
Grant teaches: wherein the circuitry is further configured to control the terminal device to receive the indication of the extent to which one or more base stations support the power boost operating mode by receiving from a first base station an indication of the extent to which a second, different, base station supports the power boost operating mode (fig 12, steps 1201-1204, para [0183]-[0184], based on determination of the boosting factor by the UE 613 boosts the transmit power level of the uplink control channel with the determined boosting factor, where, non-serving base station is a different base station).  
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective  filing date of the invention to use “wherein the circuitry is further configured to control the terminal device to receive the indication of the extent to which one or more base stations support the power boost operating mode by receiving from a first base station an indication of the extent to which a second, different, base station supports the power boost operating mode” as taught by Grant into Xu in order to extended SHO may be configured without sacrificing uplink control channel quality.
Regarding claim 14, Xu discloses: The terminal device of claim 13, wherein the first base station is a base station to which the terminal device is connected (fig 1, para [0031]-[0032], where, UE 120 may be connected to “Macro eNB 110a” (interpreted as “first base station”) based on subscription), however, Xu does not explicitly teach: and the second base station is a base station to which the terminal device is not connected.
Grant teaches: the second base station is a base station to which the terminal device is not connected (fig 12, steps 1201, where, serving base station is the first base station and the non-serving base station is the second base station where, the UE is not connected to the second base station, para [0167]).
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective  filing date of the invention to use “the second base station is a base station to which the terminal device is not connected” as taught by Grant into Xu in order to extended SHO may be configured without sacrificing uplink control channel quality.

Regarding claim 15, Xu discloses: The terminal device of claim 14 (fig 6, para [0060], User Terminal 20), However, Xu does not explicitly teach: wherein the circuitry is further configured to control the terminal device to control acquisition of a base station of the wireless telecommunication system by determining whether or not to disconnect from the first base station and to connect to the second base station.  
Grant teaches: wherein the circuitry is further configured to control the terminal device to control acquisition of a base station of the wireless telecommunication system by determining whether or not to disconnect from the first base station and to connect to the second base station (fig 2, para [0014], where, cell selection (interpreted as “acquisition of base station”) is based on down link received signal strength).
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective  filing date of the invention to use “wherein the circuitry is further configured to control the terminal device to control acquisition of a base station of the wireless telecommunication system by determining whether or not to disconnect from the first base station and to connect to the second base station” as taught by Grant into Xu in order to extended SHO may be configured without sacrificing uplink control channel quality.
Regarding claim 16, Xu discloses: The terminal device of claim 1, wherein the circuitry is further configured to control the terminal device to receive the indication of the extent to which one or more base stations support the power boost operating mode in communications received from one or more base station (para [0068]-[0069], where, the UE receives a PHICH indicating supporting power boost mode), however, Xu does not explicitly teach: ... to which terminal device is not connected.  
Grant teaches: ... to which terminal device is not connected (fig 12, steps 1201, where, serving base station is the first base station and the non-serving base station is the second base station and the UE is not connected to the second base station, para [0167]).
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective  filing date of the invention to use “to which terminal device is not connected” as taught by Grant into Xu in order to extended SHO may be configured without sacrificing uplink control channel quality.
Regarding claim 17, Xu discloses: The terminal device of claim 1, wherein the circuitry is further configured to control the terminal device such that the indication of the extent to which one or more base stations support the power boost operating mode is implicitly conveyed to the terminal device in association with transmissions made by base stations in the wireless telecommunications system for communicating other information (para [0066]-[0069], where, the base station convey the power boost indication using PHICH which includes primary synchronization signal (PSS)/secondary synchronization signal (SSS)/PBCH/SIB, the bundle size for RACH Msg 1, 3, 5 may be determined).
Regarding claim 18, Xu discloses: The terminal device of claim 1, wherein the circuitry is further configured to control the terminal device to receive the indication of the extent to which one or more base stations support the power boost operating mode in the wireless telecommunication system by receiving broadcast signalling from one or more base stations and deriving the indication of the extent to which one or more base stations support the power boost operating mode from the transmission resources used for the broadcast signalling (para [0066]-[0069], where, the base station convey the power boost indication using PHICH which includes for RACH, the bundle size of RACH may be signaled in PBCH/SIB or directly mapped to the TTI bundle size of PBCH/SIB).
Regarding claim 19, Xu discloses: The terminal device of claim 18, wherein the broadcast signalling comprises synchronisation signalling (fig 3, para [0044], where, the eNB may transmit a physical broadcast channel (PBCH) which may include PSS and SSS and may be used by UEs for cell search and acquisition). 
Regarding claim 20, Xu discloses: The terminal device of claim 1 (fig 3, para [0044], where, the terminal device receive SIBs (interpreted as explicit signaling) on a PDSCH in certain subframe from the eNB), however, Xu does not explicitly teach: wherein the circuitry is further configured to control the terminal device such that the indication of the extent to which one or more base stations support the power boost operating mode.
Grant teaches: wherein the circuitry is further configured to control the terminal device such that the indication of the extent to which one or more base stations support the power boost operating mode (fig 12, steps 1201-1204, para [0183]-[0184], based on determination of the boosting factor by the UE 613 boosts the transmit power level of the uplink control channel with the determined boosting factor).  
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective  filing date of the invention to use “wherein the circuitry is further configured to control the terminal device such that the indication of the extent to which one or more base stations support the power boost operating mode” as taught by Grant into Xu in order to extended SHO may be configured without sacrificing uplink control channel quality.
Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Xu et al (US 2014/0301302 A1), hereinafter, “Xu” in view of Grant et al (US 2014/0064186 A1), hereinafter, “Grant” further in view of Jeong et al (US 2011/0177815 A1), hereinafter, “Jeong”. 
Regarding claim 5, Xu discloses: The terminal device of claim 1, wherein the circuitry is further configured to control the terminal device to control acquisition of a base station ...based on the indication of the extent to which one or more base stations support the power boost operating mode in the wireless telecommunication system (para [0066]-[0069], where, the base station convey the power boost indication using PHICH);  However, neither Xu nor Grant explicitly teach: by delaying acquisition of the base station for a period of time.
Jeong teach: to control acquisition of a base station ...by delaying acquisition of the base station for a period of time (fig 3, para [0021], where, “if a UE operates as described in FIG. 3 when failing in connecting a radio link to a private cell, there is a problem in that the UE must measure signal strengths for all cells including intra-frequency cells and inter-frequency cells, and thus a large time delay occurs until a suitable cell is selected”).
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective  filing date of the invention to use “to control acquisition of a base station ...by delaying acquisition of the base station for a period of time” as taught by Jeong into the system of Grant and Xu in order to improve frequency use efficiency by dividing a service area into a plurality of cells.
Regarding claim 6, Xu discloses: The terminal device of claim 5, wherein the circuitry is further configured to control the terminal device ... (para [0051], where “for MTC, maximum bandwidth may be reduced, a single receive radio frequency (RF) chain may be used, peak rate may be reduced, transmit power may be reduced, and half duplex operation may be performed” which are the example of reduced activity and may require longer time for the acquisition/cell selection). However, neither Xu nor Grant explicitly teach: to enter a reduced activity mode during a period of time for which acquisition of the base station is delayed.
Jeong teach: ... to enter a reduced activity mode during a period of time for which acquisition of the base station is delayed (fig 3, para [0021], “if a UE operates as described in FIG. 3 when failing in connecting a radio link to a private cell, there is a problem in that the UE must measure signal strengths for all cells including intra-frequency cells and inter-frequency cells, and thus a large time delay occurs until a suitable cell is selected”).
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective  filing date of the invention to use “to enter a reduced activity mode during a period of time for which acquisition of the base station is delayed” as taught by Jeong into the system of Grant and Xu in order to improve frequency use efficiency by dividing a service area into a plurality of cells.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIZAM U AHMED whose telephone number is (571)272-9561. The examiner can normally be reached Mon-Fry, 7:00 AM-6:00 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on 571-272-3155. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NIZAM U AHMED/Examiner, Art Unit 2461